DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.  Claims 1, 3-5, 7 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuhler et al (WO 2014/090420 A1 and English translation), in view of Polinske (US 8699733, fig. 15A) and/or Fischer et al (US 2007/0064467, fig. 1).
 	Regarding claim 1, Schuhler teaches a hearing aid, comprising: a first electrical component (2, microphone); a second electrical component (3, processor); said first electrical component and said second electrical component directly electrically connected by means of said conductive track (fig. 1; lead lines between components); an electrically conductive, continuous antenna surface (20, antenna device) disposed on said base body, said electrically conductive, continuous antenna surface and said conductive track disposed on opposite sides of said base body (fig. 1, antenna, 20, opposite sides of said electrical components); and a communications receiver (6, means for generating/detecting waves) connected electrically at two different feed points (at 27) to said electrically conductive, continuous antenna surface, wherein said electrically conductive, continuous antenna surface (20) is partially opened between said two different feed points.
	Schuhler does not specifically teaches a circuit board having a base body with a conductive track.  However, the Examiner takes Official Notice that it is well known in the art for a circuit board with traces/tracks to be used in an electronic assembly for organizing components in an electrically connected system. 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the circuit board would have yielded the predictable result. 
	Schuhler does not teach the electrically conductive, continuous antenna having and endless, continuous edge with a recess formed therein.
	As evidenced by, Polinske (US 8699733, fig. 15A) and/or Fischer et al (US 2007/0064467, fig. 1), the antenna configurations can be shaped to contour (includes providing a recess) the components within the housing of the hearing aid device. 
 	Therefore, it would have been obvious matter of design choice to allow the antenna of Schuler (in view of Polinske and/or Fischer) to be configured such that the configuration is shaped to contour and follow any manner of courses through the hearing aid device since Applicant's has not disclosed that having the parts solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the contoured antenna as shown by Polinske and Fischer [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
	Further, as best understood, the Applicant’s own specification (para. 0026) “the characteristic impedance of the antenna surface being matched to an impedance of said communications receiver due to at least one opening introduced in said antenna surface between said two different feed points” is as a result of the introduction of the opening.  The adjustment here is expediently made to the communication receiver, so that the characteristic impedance of the antenna surface appropriately matches the impedance of the communications receiver.  It appears that the inclusion of an opening causes the impedance to match.  Therefore, the primary reference (Schuhler) teaches opening (at 27) being positioned between the communication receiver (6) and the antenna surface (20).  

    	Regarding claim 3, Schuhler in view of Polinske and/or Fischer teaches the hearing aid according to claim 1, wherein said first electrical component is an electromechanical sound transducer (2, microphone), and said second electrical component is a digital signal processor (3, processor).  

 	Regarding claim 4, although Schuhler in view of Polinske and/or Fischer teaches exchanging electrical signals based on acquired wavelength, primary reference Schuhler does not specifically teach the electrically conductive, continuous antenna surface and said communications receiver are configured for transmitting and receiving electromagnetic waves in a first frequency band; and said first electrical component and said second electrical component are configured for an exchange of electrical signals in a second frequency band, wherein the first and the second frequency bands are different. 
  	It would have been obvious matter of design choice to allow the transmission and reception of electromagnetic waves at a particular frequency depending on the wavelength produced by the configuration of the dipole antenna (Schuler, page 4 paragraphs 2-4, discussion of antenna dipole effect and energy coupling) since Applicant's has not disclosed that having the configuration solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the adjustment of the dipole antenna in the invention of Schuhler [re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
 	Further, as best understood, the Applicant’s own specification (para. 0026) “the characteristic impedance of the antenna surface being matched to an impedance of said communications receiver due to at least one opening introduced in said antenna surface between said two different feed points” is as a result of the introduction of the opening.  The adjustment here is expediently made to the communication receiver, so that the characteristic impedance of the antenna surface appropriately matches the impedance of the communications receiver.  It appears that the inclusion of an opening causes the impedance to match.  Therefore, the primary reference (Schuhler) teaches opening (at 27) being positioned between the communication receiver (6) and the antenna surface (20).  


 	Regarding claim 5, Schuhler teaches an apparatus capable of performing a method for manufacturing, which comprises the steps of: a first electrical component (2, microphone) and a second electrical component (3, processor) directly electrically connected by means of the conductive track (fig. 1; lead lines between components); providing an electrically conductive, continuous antenna surface (20, antenna device) disposed on the base body; connecting a communications receiver electrically at two different feed points to the electrically conductive, continuous antenna surface (20), wherein the electrically conductive, continuous antenna surface is partially opened between the two different feed points (at 27), the electrically conductive, continuous antenna surface and the communications receiver (6, means for generating/detecting waves) are configured for transmitting and receiving - 30 -FDST-P190013 electromagnetic waves in a first frequency band, and the first electrical component and the second electrical component are configured for an exchange of electrical signals in a second frequency band, wherein the first and the second frequency bands are different; electrically exciting the electrically conductive, continuous antenna surface in the first frequency band; and opening the electrically conductive, continuous antenna surface to adjust a characteristic impedance depending on a resulting current distribution and determining a maximum of the current distribution in the electrical conductive, continuous antenna surface, and that the electrically conductive, continuous antenna surface is opened there (page 3, English translation; wherein the system identifies the optimum adaptation of the ohmic resistance for the ideal dipole measure at the antenna). 
  	Schuhler does not specifically teaches a circuit board having a base body with a conductive track.  However, the Examiner takes Official Notice that it is well known to use a circuit board with traces/tracks in an electronic assembly for organizing components in an electrically connected system. 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the circuit board would have yielded the predictable result. 
	Furthermore, Schuhler teaches exchanging electrical signals. 
  	It would have been obvious matter of design choice to allow the transmission and reception of electromagnetic waves at a particular frequency depending on the wavelength produced by the configuration of the dipole antenna (Schuler, page 4 paragraphs 2-4, discussion of antenna dipole effect and energy coupling)since Applicant's has not disclosed that having the configuration solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the adjustment of the dipole antenna in the invention of Schuhler [re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
 	Schuhler does not teach forming a recess in an endless, continuous edge of the antenna.
	As evidenced by, Polinske (US 8699733, fig. 15A) and/or Fischer et al (US 2007/0064467, fig. 1), the antenna configurations can be shaped to contour (includes providing a recess)the components within the housing of the hearing aid device. 
 	Therefore, it would have been obvious matter of design choice to allow the antenna of Schuler  (in view of Polinske and Fischer) to be configured such that the configuration is shaped to contour and follow any manner of courses through the hearing aid device since Applicant's has not disclosed that having the parts solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the contoured antenna as shown by Polinske and/or Fischer [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
 	Further, as best understood, the Applicant’s own specification (para. 0026) “the characteristic impedance of the antenna surface being matched to an impedance of said communications receiver due to at least one opening introduced in said antenna surface between said two different feed points” is as a result of the introduction of the opening.  The adjustment here is expediently made to the communication receiver, so that the characteristic impedance of the antenna surface appropriately matches the impedance of the communications receiver.  It appears that the inclusion of an opening causes the impedance to match.  Therefore, the primary reference (Schuhler) teaches opening (at 27) being positioned between the communication receiver (6) and the antenna surface (20).  



 	Regarding claim 7, Schuhler teaches a hearing aid, comprising: a first electrical component (2, microphone); a second electrical component (3, processor); - 31 -FDST-P190013said first electrical component (2) and said second electrical component (3) directly electrically connected by means of said conductive track (fig. 1; lead lines between components); an electrically conductive, continuous antenna surface (20, antenna device) disposed on said base body, said electrically conductive, continuous antenna surface and said conductive track disposed on opposite sides of said base body (fig. 1, antenna, 20, opposite sides of said electrical components); and a communications receiver connected electrically at two different feed points (6, means for generating/detecting waves) to said electrically conductive, continuous antenna surface, wherein said electrically conductive, continuous antenna (20) surface is partially opened between said two different feed points.
 	Schuhler does not specifically teaches a circuit board having a base body with a conductive track.  However, the Examiner takes Official Notice that it is well known to use a circuit board with traces/tracks in an electronic assembly for organizing components in an electrically connected system. 
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the circuit board would have yielded the predictable result. 
	Schuhler does not teach the electrically conductive, continuous antenna having and endless, continuous edge with a recess formed therein.
	As evidenced by, Polinske (US 8699733, fig. 15A) and/or Fischer et al (US 2007/0064467, fig. 1), the antenna configurations can be shaped (includes providing a recess) to contour the components within the housing of the hearing aid device. 
 	Therefore, it would have been obvious matter of design choice to allow the antenna of Schuler (in view of Polinske and/or Fischer) to be configured such that the configuration is shaped to contour and follow any manner of courses through the hearing aid device since Applicant has not disclosed that having the parts solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well contoured antenna configuration as shown by Polinske and/or Fischer [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
 	Further, as best understood, the Applicant’s own specification (para. 0026) “the characteristic impedance of the antenna surface being matched to an impedance of said communications receiver due to at least one opening introduced in said antenna surface between said two different feed points” is as a result of the introduction of the opening.  The adjustment here is expediently made to the communication receiver, so that the characteristic impedance of the antenna surface appropriately matches the impedance of the communications receiver.  It appears that the inclusion of an opening causes the impedance to match.  Therefore, the primary reference (Schuhler) teaches opening (at 27) being positioned between the communication receiver (6) and the antenna surface (20).  

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Applicant’s newly added limitations, as best understood, the Applicant’s own specification (para. 0026) “the characteristic impedance of the antenna surface being matched to an impedance of said communications receiver due to at least one opening introduced in said antenna surface between said two different feed points” is as a result of the introduction of the opening.  The adjustment here is expediently made to the communication receiver, so that the characteristic impedance of the antenna surface appropriately matches the impedance of the communications receiver.  
It appears that the inclusion of an opening causes the impedance to match.  Therefore, the primary reference (Schuhler) teaches opening (at 27) being positioned between the communication receiver (6) and the antenna surface (20).  
The rejection(s) using Schuhler are included above for these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 26, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653